Alvey, J.,
delivered the opinion of the Court.
Whether the power contained in the lease of the 28th of September, 1869, was executed by the mortgage of the 21st of April, 1871, is a question that we do not propose to decide in this case. The assignee of the mortgage dis*174claims all purpose of attempting to sell any interest other than that properly embraced hy the terms of the mortgage ; and it does not appear that the appellant, or any one represented hy him, will he illegally prejudiced hy the sale thus proposed to he made. But we affirm the order appealed from upon the distinct ground that there was a prior proceeding depending in another Court of competent jurisdiction, where the question attempted to he raised hy this proceeding could have been raised and decided, if necessary to the protection of the interest of any of the parties concerned. It appears, both from the petition of the appellant and the answer thereto, that, before the institution of this proceeding hy the appellant, a suit had been instituted hy the wife of the appellant, for whom the appellant is trustee, in the Circuit Court of Baltimore City, against Butler and wife, Reynolds, and the appellant, for the purpose of having the lease, and the subsequent deed and mortgage, set aside and vacated, upon the ground of undue influence and coercion; and in that proceeding an injunction was prayed to stay the sale that is prayed to be stayed by the present proceeding. That suit,' for aught that appears in this case, is still pending. And such being the condition of things, it is not a question whether the Circuit Court for Anne Arundel County has jurisdiction over the sale attempted to be made, hut whether it ought to take cognizance of the question sought to he raised on the petition of the appellant. There is manifest impropriety, as well a.s great inconvenience, in allowing litigation in reference to the same subject-matter to be multiplied in different Courts of concurrent jurisdiction; and it is equally vexatious that the litigation should he conducted hy piecemeal. The appellant being a party to the case pending in the Court in Baltimore, he could, if it were deemed necessary, hy proper application, raise the question there that he seeks to raise here, and thus have the whole litigation disposed *175of in one case and by one tribunal, instead of multiplying litigation with the risk of conflicting decisions.
(Decided 19th December, 1878.)
Entertaining these views, we shall affirm the order of the Court below, with costs.

Order affirmed.